      Case 1:16-cv-02772-RA-RWL Document 90 Filed 02/03/20 Page 1 of 8
                                                USDCSDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC#:"_ _ _ _ __

UNITED STATES DISTRICT COURT
                                                                     DATE FILED:"_2/3/2020
                                                                                   _ _ __

SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DENISSE VILLALTA,                                              :     16-cv-2772 (RA) (RWL)
                                                               :
                                    Plaintiff,                 : REPORT AND RECOMMENDATION
                                                               :   TO HON. RONNIE ABRAMS:
                  - against -                                  :      DEFAULT SANCTIONS
                                                               :
JS BARKATS, PLLC, and SUNNY BARKATS, :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

       Plaintiff Denisse Villalta brings this employment discrimination case against Sunny

Barkats and his law firm, JS Barkats, PLLC (together “Barkats” or “Defendants”). Villalta,

who was nineteen years old at the time, alleges that she worked for Barkats for two days,

during which time he subjected her to quid pro quo sexual harassment and a hostile work

environment. Villalta’s claims are for gender discrimination and harassment, in violation

of Title VII of the Civil Rights Act of 1964, and sex discrimination and harassment in

violation of the New York City Human Rights Law. Villalta now requests entry of default

judgment against Barkats based on Barkats’ delay tactics and failure to appear for his

court-ordered deposition.     For the following reasons, Villalta’s motion should be

GRANTED.

                          Factual and Procedural Background

       Barkats has delayed facing the allegations against him for more than three and a

half years. Villalta filed her Complaint on April 13, 2016. (Dkt. 1.) Since then, Barkats

has resisted participating in the litigation at virtually every step. Barkats has stymied the




                                             1
       Case 1:16-cv-02772-RA-RWL Document 90 Filed 02/03/20 Page 2 of 8




case even more by fleeing the country, apparently to elude his arrest for criminal

indictment on grand larceny here in New York. 1

       The case initially was stayed upon the parties’ stipulation to arbitration pursuant to

the terms of Villalta’s employment agreement. (Dkt. 14.) Barkats defaulted, however,

failing to participate in the arbitration, as a result of which the Court lifted the stay. (Dkt.

33.) Barkats moved for reconsideration, which the Court denied as well. (Dkt. 43.)

Barkats then appealed the Court’s order lifting the stay and sought a stay pending the

appeal. (Dkt. 45.) This Court denied that motion. 2 (Dkt. 53.) Ultimately, Barkats’ appeal

was dismissed for failure to prosecute. Villalta v. JS Barkats PLLC, No. 18-2530, Dkt. 38

(2d Cir. Dec. 6, 2018).

       After once changing counsel, Barkats’ replacement attorney withdrew based on,

inter alia, Barkats’ failure to pay fees and failure to communicate with his attorney. (See

Dkt. 56.) This event resulted in further delay, as Barkats received time to either obtain

new counsel or appear pro se. (Id.) After Barkats’ third counsel appeared on behalf of

Barkats (Dkt. 66), this Court entered a case management and plan and scheduling that

set October 31, 2019 as the deadline for completing all fact discovery, including



1  See Dkt. 78, Pl’s Mot. to Compel at 1 (July 10, 2019) (“[Defendants’ counsel]
represented that Defendant Barkats remains out of the United States with no known plans
to return.”); Dkt. 80, Defs’ Resp. to Pl’s Mot. to Compel at 1 (“As the court is aware, my
client remains out of the United States. Following the court conference in May 2019, I
reached out to Mr. Barkats' criminal attorney . . . and was advised that he was working
diligently to negotiate with the New York County District Attorney's Office to secure the
Defendant's return to the United States. As of today's date, I was advised that the
negotiations have been unsuccessful.”).
2The order denying the stay pending appeal was issued by the undersigned after referral
of the case for general pretrial matters. (See Dkt. 52.)




                                               2
       Case 1:16-cv-02772-RA-RWL Document 90 Filed 02/03/20 Page 3 of 8




depositions. (Dkt. 76.) Barkats then proceeded to fail to answer requests to admit and

interrogatories, necessitating Villalta to file a motion to compel (Dkt. 78), which this Court

granted. (Dkt. 81.)

       Next, Barkats avoided setting a date for his deposition and insisted that if there

were to be a deposition it take place by remote means (via telephone or video conference)

while he remained outside the U.S. (i.e., a fugitive). (See Dkt. 83, 85.) Villalta was forced

to file another motion to compel, which this Court granted on October 1, 2019. (Dkt. 86.)

In granting the Order, this Court explained that “requiring the deposition to proceed by

remote means would materially prejudice Plaintiff,” and “would be manifestly unfair and a

perversion of justice to permit Barkats from using the excuse that he has fled criminal

indictment as a basis to avoid having his deposition taken in person.” (Id. at 1-2.) The

order thus directed that Barkats appear in person in New York for his deposition no later

than November 30, 2019 (which required extending the discovery schedule) and warned:

“If Barkats fails to appear for his deposition as scheduled, the Court will recommend to

the District Judge that default judgment be entered against Defendants.” (Id. at 2.)

       Barkats did not appear for his deposition; nor did he request any extension of time

or relief from the October 1 order. To the contrary, on November 13, 2019, his attorney

informed Villalta’s counsel that “my client has advised that he will not be available for a

deposition within the SDNY by the date set by the Court” but did not offer any alternative

timing or suggest that Barkats would ever be available for deposition in New York. (Dkt.

87, ex. 1.) That same day, Barkats offered, through counsel, to resolve this case for a

sum of money, and a much larger sum of money if Villalta “testifies (in another action)

that she was wrong and mislead by her lawyers [in this case].” (Dkt. 87, Ex. 2.) And, in




                                              3
       Case 1:16-cv-02772-RA-RWL Document 90 Filed 02/03/20 Page 4 of 8




a text sent directly to Villalta, Barkats threatened that he is “investing in a film” that will

“propagate” and become “widespread” on the internet in which Villalta’s “boy will see his

mom” engaging in sexual conduct. (Dkt. 87, Ex. 3.)

       In short, Barkats has spurned Court orders, pursued numerous unsuccessful ploys

to derail or delay this case, threatened Plaintiff, and sought to purchase testimony. It is

against this backdrop that Villalta requests that this Court recommend entry of judgment

by default against Barkats, to be followed by an inquest on damages. (Dkt. 87.) On

January 3, 2020, this Court gave Barkats one last opportunity to respond and warned

that, absent a response, this Court will recommend entry of default judgment. (Dkt. 89.)

No response was filed.

                                        Discussion

       "On motion or on its own, the court may issue any just orders, including those

authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney . . . fails to obey a

scheduling or pretrial order." Fed. R. Civ. P. 16(f). As recounted above, Barkats has

done exactly that; he has disobeyed the Court’s scheduling and discovery orders.

       Rule 37(b)(2)(A)(iii) and (vi) authorize the Court to strike pleadings in whole or in

part or to render a default judgment against the disobedient party. These sanctions are

severe, but they "may be appropriate in extreme situations, as when a court finds

willfulness, bad faith, or any fault on the part of the noncompliant party." Guggenheim

Capital, LLC v. Birnbaum, 722 F.3d 444, 450-51 (2d Cir. 2013) (quotations omitted); see

also Local Union No. 40 of the International Association of Bridge, Structural and

Ornamental Iron Workers v. Car-Win Construction, Inc., No. 12 Civ.4854, 2014 WL

61443, at *3 (S.D.N.Y. Jan. 2, 2014) (“[D]ispositive measures are certainly in the court's




                                              4
       Case 1:16-cv-02772-RA-RWL Document 90 Filed 02/03/20 Page 5 of 8




arsenal, if needed, to remedy otherwise irremediable prejudice or to address persistent

bad-faith pre-trial conduct by a litigant.”) (quotation omitted).

       Whether to impose sanctions under Rule 37 is within the court’s discretion and

guided by a number of factors: (1) the willfulness of the non-compliant party; (2) the

efficacy of lesser sanctions; (3) the duration of the noncompliance; and (4) whether the

noncompliant party had been warned that noncompliance would be sanctioned. Funk v.

Belneftekhim, 861 F.3d 354, 366 (2d Cir. 2017). “These factors are not exclusive and

none is dispositive, ‘because the text of [Rule 37] requires only that the district court’s

orders be just,’ and ‘because the district court has wide discretion in imposing sanctions

under Rule 37.’” Coach, Inc. v. O’Brien, No. 10 Civ.-6071 (JPO) (JLC), 2012 WL 1255276,

at *8 (S.D.N.Y. Apr. 13, 2012) (quoting Southern New England Telephone Co. v. Global

NAPs Inc., 624 F.3d 123, 144 (2d Cir. 2010)).

       All of the relevant factors favor striking the Defendants’ Answer, Defenses, and

Counterclaims and entering default against them. First, Barkats’ non-compliance has

been indisputably willful, perhaps best exemplified by his refusal to appear for deposition

as ordered by the Court. No justifiable excuse was provided for failure to appear. Barkats’

request that his deposition be taken remotely while he remains a fugitive abroad was

denied. Still, Barkats defied the Court’s order. Moreover, the procedural history of this

case evinces one dilatory tactic after another with the result that even after more than

three and a half years, the case is far from trial-ready.

       Second, no lesser sanctions can be expected to bring Barkats into compliance.

Barkats fled abroad and remains there with no indication that he will return at any time or

that he will submit to his deposition as ordered. He has only become more emboldened




                                               5
       Case 1:16-cv-02772-RA-RWL Document 90 Filed 02/03/20 Page 6 of 8




to engage in bad faith and even malicious conduct as exemplified by his offer to purchase

Villalta’s testimony while at the same time threatening to defame and shame her on the

internet. Barkats has proven himself someone who is not capable of following orders or

respecting the law. Based on Barkats’ behavior, the Court concludes that only dispositive

sanctions will do. See Battiste-Downie v. Covenant House, 471 F. App'x 78, 79 (2d Cir.

2012) (summary order) ("[T]he efficacy of lesser sanctions to correct such behavior is

doubtful, given that [the sanctioned party] refused to respond to . . . discovery demands

even after being ordered repeatedly to do so.").

       Third, Barkats’ disregard for court orders goes back at least half a year to July

2019, when Plaintiff had to resort to a motion to compel Barkats to participate in discovery.

(See Dkt. 78.) That period comfortably falls within and even exceeds periods of non-

compliance other courts in this district have found to warrant dispositive sanctions. See,

e.g., Embuscado v. DC Comics, 347 F. App'x 700, 701 (2d Cir. 2009) (summary order)

(affirming imposition of dispositive sanctions following three-month period of

noncompliance); Urbont v. Sony Music Entertainment, No. 11 Civ.4516, 2014 WL

6433347, at *3 (S.D.N.Y. Nov. 6, 2014) (discussing imposition of dispositive sanctions

after periods of noncompliance ranging from three to twelve months). And because

Barkats has indicated that his failure to appear for deposition will continue indefinitely, the

period of non-compliance will only lengthen. It is also noteworthy that Barkats’ non-

compliance is merely one way in which he has managed to delay this case for years.

       Finally, Barkats received ample warning that his non-compliance would result in

dispositive sanctions, including in orders issued on October 1, 2019 (Dkt. 86) and January

3, 2020 (Dkt. 89). As the October 1, 2019 order admonished: “If Barkats fails to appear




                                              6
       Case 1:16-cv-02772-RA-RWL Document 90 Filed 02/03/20 Page 7 of 8




for his deposition as scheduled, the Court will recommend to the District Judge that default

judgment be entered against Defendants.” (Dkt. 86.) That time has come. Barkats has

engaged in “sustained and willful intransigence in the face of repeated and explicit

warnings from the [C]ourt,” Valentine v. Museum of Modern Art, 29 F.3d 47, 50 (2d Cir.

1994), meriting imposition of dispositive sanctions.

       The need for and propriety of dispositive sanctions is demonstrated all the more

by Barkats having recently engaged in virtually identical behavior in another case in this

District resulting in imposition of dispositive sanctions. See Lewis Family Group Fund LP

v. JS Barkats PLLC, 16-Civ-5255 (S.D.N.Y.). As here, Barkats “engaged in a sustained

campaign of delay tactics,” defied court orders, and remained situated abroad with no

indication of when or if he would return for trial. (Id., Dkt. 252 at 2, and Dkt. 249 at 3.) On

July 11, 2019, Judge Nathan issued an order striking Barkats’ Answer, Defenses, and

Counterclaims and finding Barkats in default. (Id., Dkt. 252 at 5.)

                                        Conclusion

       For the foregoing reasons, I recommend that the Court enter a default against

Defendants, and – upon Plaintiff’s demonstration that the facts as alleged and deemed

admitted are sufficient to establish Plaintiff’s claims – order an inquest for determination

of damages. Pursuant to 28 U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(d) of the

Federal Rules of Civil Procedure, the parties shall have fourteen (14) days to file written

objections to this Report and Recommendation. Such objections shall be filed with the

Clerk of the Court, with extra copies delivered to the Chambers of the Honorable Ronnie

Abrams, at United States Courthouse, 40 Foley Square, New York, New York 10007, and

to the Chambers of the undersigned, at United States Courthouse, 500 Pearl Street, New




                                              7
      Case 1:16-cv-02772-RA-RWL Document 90 Filed 02/03/20 Page 8 of 8




York, New York 10007. Failure to file timely objections will preclude appellate

review.

                                    Respectfully Submitted,



                                    _________________________________
                                    ROBERT W. LEHRBURGER
                                    UNITED STATES MAGISTRATE JUDGE
Dated:      January 31, 2020
            New York, New York




                                      8
